DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-21 are pending (claim set as filed on 13 JAN 2020). 

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application PCT/CN2017/094260 filed on 25 JUL 2017.  It is noted, however, that applicant has not filed a certified copy of the PCT/CN2017/094260 application as required by 37 CFR 1.55.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 30 JUN 2020 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim interpretation
The recitation of the term "about" without a definition in the specification of how much variation “about” means permits a broad interpretation of the range allowed. Thus, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 7-12, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang (CN-105624042-A -- citation #3 in IDS dated 30 JAN 2020) in view of Roselet (Roselet, F. et al. Effects of pH, Salinity, Biomass Concentration, and Algal Organic Matter on Flocculant Efficiency of Synthetic Versus Natural Polymers for Harvesting Microalgae Biomass. Bioenerg. Res. 2017) as evidenced by Qin (Qin C. et al. Water-solubility of chitosan and its antimicrobial activity. Carbohydrate Polymers. 2006).
	Liang’s general disclosure is related to absorbing industrial flue gas with microalgae and then harvesting the microalgae by using a flocculent (see title and abstract).
	Regarding claims 1, 7-8, and 20, Liang teaches a method for harvesting microalgae (abstract, 1st sentence).  Liang teaches water comprising microalgae in that "the microalgae is cultured" (abstract, 2nd sentence).  Liang teaches the pH is between 4.8 and 6.5 (p. 5 of 16, upper middle), reading on the pH of the water being between 6.0 and 10.0.  Liang teaches two categories for harvesting / separating algae from the culture solution.  The first is to use centrifugation or other equipment and the second is by "mainly adding chemical flocculants, such as polyaluminum chloride or ferric chloride, polyacrylamide…" (p. 3 of 16, last ¶) and that chitosan is "generally considered a safe and effective microalgae flocculant" forming “a linear polysaccharide...making itself a cationic polymer" (p. 3 of 16, 2nd full ¶, middle).  Liang teaches the microalgae are precipitated "to complete the algae-water separation” (p. 3 of 16, last ¶), reading on the step of forming flocs.  Furthermore, Liang teaches "chitosan is usually pre-dissolved in a dilute acid solution before it can be used for microalgae flocculation” (p. 3 of 16, 3rd 

Regarding claims 9-10, Liang teaches microalgae concentration from 0.3 to 10 g / L (Liang claim 1) and chitosan from 0.3 to 25 mg/L (Liang claim 9). It is within the skill of an artisan to manipulate the amounts of each component within the ranges taught by the prior art to render the instant amount of chitosan claimed in 9-10. For instance, if a skilled artisan selected 1.0 g/L for the microalgae and 20 mg/L for chitosan, one would have 2% chitosan [(20 mg/1000 mg)*100% = 2%]. See MPEP 2144.05(I) 

Regarding claims 11-12 and 14-15, Liang teaches cultivation using flue gas containing CO2 at a concentration of 15-20% from a thermal power plant (p. 6, example 1), 15-35% from a cement plant (p.6 example 2), and 18-25% from a steel plant (p.6, example 3) and 5-25% in general (Liang claim 6).

Regarding claims 16 and 17, Liang teaches lowering the pH to 5.5 and then adding 12 mg / L of chitosan (p.6, example 3). Liang is silent regarding the pH after dissolving the chitosan.  However, as evidenced by Qin, chitosan is soluble at pH 6.5 and lower (Qin, p. 367, Introduction, first ¶).  Therefore, the pH taught by Liang must be less than about 6.5 or the chitosan would precipitate and fail to flocculate the algae.  (see MPEP 2144.05(I) regarding ranges).

However, Liang does not teach salinity values (claims 1, 3, and 20) and  pH between about 8.0 and 9.0 (claim 2).  However, salinity and pH are set by the skilled artisan during routine optimization depending on the algae strain and other parameters.  MPEP 2144.05 (II) states differences in parameters (e.g. concentration, temperature) will not support patentability covered by the prior art unless there is evidence indicating they are critical.  
Roselet’s general disclosure is related to the effect of pH, salinity, biomass concentration, and algal organic matter on the efficiency of four commercial cationic flocculants.  Roselet tested two microalgae models: Chlorella vulgaris and Nannochloropsis oculata.
Roselet teaches routine experimentation to assess optimal pH values and salt concentrations on the efficiency of four different flocculants with Chlorella vulgaris and Nannochloropsis oculata (p. 430, Figure 1 for pH and p. 432 Figure 2 for salt).  
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to look to the state of the art and optimize the growth conditions which include salinity and pH to increase microalgae growth.  Absent evidence of unexpected results arising from salinity and pH, the manipulation of conditions based on optimal growth is within the skill of an ordinary artisan.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Roselet as evidenced by Qin, as applied to claims 1-3, 7-12, 14-17, and 20 above, and in further view of Yamasaki (Yamasaki, S. et al. Effect of dissolved Fisheries Science. 2001).
The combined teachings of Liang, Roselet, and Qin are detailed above.  
	However, the combined references do not teach sodium hydrogen carbonate values.  

Yamasaki teaches dissolved inorganic carbon (DIC) is an “essential substance for algal growth in water” (p. 533, 1st sentence).  Yamasaki used sodium bicarbonate, another name for sodium hydrogen carbonate, to provide DIC at differing concentrations in routine experimentation to identify optimal values and working ranges (p. 534, Figure 1).  
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to use sodium bicarbonate, as taught by Yamasaki, in the method of Liang. The ordinary artisan would have been motivated to do so because Yamasaki teaches dissolved inorganic carbon is essential for algal growth (p. 533, 1st sentence).  In view of the teachings of Liang and Yamasaki, there would have been a reasonable expectation of success that using sodium bicarbonate would allow the artisan to ensure the essential dissolved inorganic carbon was available to support algal growth.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Roselet as evidenced by Qin, as applied to claims 1-3, 7-12, 14-17, and 20 Hu (Hu, H., Gao K. Response of growth and fatty acid compositions of Nannochloropsis sp. to environmental factors under elevated CO2 concentration. Biotechnol Lett. 2006).
The combined teachings of Liang, Roselet, and Qin are detailed above.  
	However, the combined references does not teach water temperatures.  

Hu teaches a number of parameters that the skilled artisan routinely experiments with to identify optimal and working parameters such as temperature, pH, salt, and others, on the impact of producing eicosapentaenoic acid (see abstract).  Hu shows experiments with temperatures of 14, 22, and 30°C (p. 989, Table 1 and p. 990 Table 3).  
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to look to the state of the art and optimize the growth conditions which include temperature to increase microalgae growth.  Absent evidence of unexpected results arising from temperature, the manipulation of conditions based on optimal growth is within the skill of an ordinary artisan.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Roselet as evidenced by Qin, as applied to claims 1-3, 7-12, 14-17, and 20 above, and in further view of Crofcheck (Crofcheck C. et al. Influence of Flue Gas . 

The combined teachings of Liang, Roselet, and Qin are detailed above.  
However, the combined references do not teach sulfur oxide less than 5ppm.  

Crofcheck’s general disclosure is related to the impact on cultivation of Chlorella Vulgaris and Scenedesmus actus of using flue gas that contains SO2 cultivation (see abstract).  
Crofcheck teaches “sulfur oxides will be converted quickly to the acid product (H2SO4) in the aerobic aqueous conditions of algae cultivation” and that as “the H2SO4 level increased, algae growth was inhibited and finally ceased” (p. 1421, Abstract).  Crofcheck teaches the growth curve for both Chlorella Vulgaris and Scenedesmus actus are reduced with increasing concentrations of H2SO4 (p. 1424 Figure 2 and p. 1425 Figure 3).  Crofcheck teaches culture both Chlorella Vulgaris and Scenedesmus actus at 0, 60, 70, 80, 90, 120, and 150 ppm H2SO4.  Zero is less than 5 ppm, reading on the instant claim.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize flue gas less than 5 PPM SO2 as taught by Crofcheck in the method of Liang. The skilled artisan would have been motivated to do so since Crofcheck teaches lower SO2 concentrations are better for growth, which can maximize biomass and, thus, yields of captured CO2.  Crofcheck and Liang are related in art in that they both teach using Chlorella and Scenedesmus to absorb CO2 from flue gas.  In view of the teachings of Crofcheck and Liang, there would have been a reasonable expectation of success that using flue gas with less than 5 ppm Sulfur oxide would allow the skilled artisan to maximize yields.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Roselet as evidenced by Qin, as applied to claims 1-3, 7-12, 14-17, and 20 above, and in further view of Zhu (Zhu B., et al. Large-scale biodiesel production using flue gas from coal-fired power plants with Nannochloropsis microalgal biomass in open raceway ponds. Bioresource Technology. 2014).

Liang’s general disclosure is detailed above.  
However, Liang does not teach the microalgae is Nannochloropsis (claim 19) or extracting lipid from the microalgae (claim 21).

Zhu’s general disclosure is related to using Nannochloropsis to produce biodiesel using flue gas from coal fired plants (see p.53, title and abstract).  
Zhu teaches three strains of Nannochloropsis (4-38, KA2 and 75B1) survived the conditions of flue gas culture (p.53, abstract) and p. 56, Table 1).  Zhu also teaches lipid extract from the cultures (p. 55, section 2.4) and that strain 4-38, in particular, was well 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Nannochloropsis strain 4-38 and lipid extraction methods taught by Zhu in the method taught by Liang.  The skilled artisan would have been motivated to do so because Zhu teaches Nannochloropsis strain 4-38 is idea for making biodiesel, a valuable product.  In view of the teachings of Zhu and Liang, there would have been a reasonable expectation of success that using Nannochloropsis strain 4-38 and the extraction methods taught by Zhu would allow the skilled artisan to make and extract biodiesel while capturing CO2.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Roselet as evidenced by Qin, as applied to claims 1-3, 7-12, 14-17, and 20 above, and in further view of Zhu, as applied to claims 19 and 21 above; Mitra (Mitra M., et al. Integrated process of two stage cultivation of Nannochloropsis sp. for nutraceutically valuable eicosapentaenoic acid along with biodiesel. Bioresource Technology. 2015); Renaud (Renaud, S. et al. Effect of temperature on growth, chemical composition and fatty acid composition of tropical Australian microalgae grown in batch cultures. Aquaculture. 2002).

Nannochloropsis, to capture CO2 from flue gas while also creating biodiesel, as detailed above.  
However,  the combined referenced do not teach using a microalgae that can produce eicosapentaenoic acid (EPA) at temperatures above 32°C.  

Mitra’s general disclosure is related to a two stage method of cultivating nannochloropsis to produce biodiesel and the nutraceutically valuable eicosapentaenoic acid (see title and abstract).  
Renaud’s general disclosure is related to the effects of temperature on the ability of three microalgae strains’ ability produce eicosapentaenoic acid (EPA) (see abstract).  

Mitra teaches Nannochloropsis can make biodiesel that meets European standards (p. 368, section 4.7, 2nd sentence).  Mitra also teaches extracting lipids from nannochloropsis (p.365, section 3.4) including EPA (p. 363, right side 1st sentence to show "20:5n3" is eicosapentaenoic acid, p.365 section 3.4 to verify lipids were extracted and quantified, and then p. 367 Table 1 to see extraction/quantification results included 20:5n3).  Furthermore, Mitra teaches EPA has pharmaceutical and nutraceutical applications (p. 363, introduction, 1st sentence).  A skilled artisan with the knowledge of Liang would be interested in Mitra’s teachings because Mitra teaches the skilled artisan that not only can the artisan capture CO2 and make biodiesel with Nannochloropsis, but also the skilled artisan can simultaneously make another valuable 

Renaud teaches three microalgae, Prymnesiophyte (NT19), Isochrysis sp. (T.ISO), and Chaetoceros (CS256), that produced eicosapentaenoic acid above 32°C (p. 203 Table 4 and p. 204 Table 5 -- note “20:5n-3” is the standard designation for eicosapentaenoic acid).  Renaud teaches Prymnesiophyte (NT19) had the highest production of eicosapentaenoic acid at 33°C at 14% of weight, which is twice that of the next highest algae, Chaetoceros (CS256), at 6.9% (p. 204, Table 5).  
Note that Renaud teaches routine experimentation with temperature to identify which algae can produce EPA at certain temperatures.  Skilled artisans would understand they could perform routine experimentation on Nannochloropsis to determine whether or not it can produce EPA above 32°C.  If Nannochloropsis failed to produce EPA above 32°, the skilled artisan could substitute the algae taught by Renaud that produce EPA above 32°C into the method of Liang.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to use Prymnesiophyte (NT19) as taught by Renaud in the method of Liang. The skilled artisan who is seeking an algae that will produce eicosapentaenoic acid at temperatures above 32°C would have been motivated to try because Mitra teaches EPA has pharmaceutical and nutraceutical applications (p. 363, introduction, 1st sentence) and Renaud teaches Prymnesiophyte (NT19) produces over twice the eicosapentaenoic acid as other algae at temperatures reasonable expectation of success that using Prymnesiophyte (NT19) would allow the skilled artisan to produce eicosapentaenoic acid above 32°C with the motivation of producing a higher product yield of EPA while utilizing a microalgae harvesting process that utilizes industrial flue gas to reduce environmental waste.


Conclusion
No claims were allowed.

Correspondence information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GREENWOOD whose telephone number is (571) 272-8357.  The examiner can normally be reached between 7:30 – 5:00 Eastern, MON-THU.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau, can be reached on (571) 272-0614.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
KEVIN GREENWOOD
Examiner
Art Unit 1653

/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653